

115 HR 1773 IH: Clarity for America’s Small Contractors Act of 2017
U.S. House of Representatives
2017-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1773IN THE HOUSE OF REPRESENTATIVESMarch 29, 2017Mr. Chabot (for himself and Ms. Velázquez) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to improve reporting on small business goals, achieve uniformity in
			 procurement terminology, clarify the role of small business advocates, and
			 for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Clarity for America’s Small Contractors Act of 2017. (b)Table of contentsThe table of contents for this Act are as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Improving Transparency and Clarity for Small Businesses
					Sec. 101. Improving reporting on small business goals.
					Sec. 102. Uniformity in procurement terminology.
					Title II—Clarifying the Roles of Small Business Advocates
					Sec. 201. Responsibilities of commercial market representatives.
					Sec. 202. Responsibilities of business opportunity specialists.
				
			IImproving Transparency and Clarity for Small Businesses
			101.Improving reporting on small business goals
 (a)In generalSection 15(h)(2)(E) of the Small Business Act (15 U.S.C. 644(h)(2)(E)) is amended— (1)in clause (i)—
 (A)in subclause (III), by striking and at the end; and (B)by adding at the end the following new subclauses:
							
 (V)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns for purposes of the initial contract; and
 (VI)that were awarded using a procurement method that restricted competition to small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, small business concerns owned and controlled by women, or a subset of any such concerns;;
 (2)in clause (ii)— (A)in subclause (IV), by striking and at the end; and
 (B)by adding at the end the following new subclauses:  (VI)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned and controlled by service-disabled veterans for purposes of the initial contract; and
 (VII)that were awarded using a procurement method that restricted competition to qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, small business concerns owned and controlled by women, or a subset of any such concerns;;
 (3)in clause (iii)— (A)in subclause (V), by striking and at the end; and
 (B)by adding at the end the following new subclauses:  (VII)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be qualified HUBZone small business concerns for purposes of the initial contract; and
 (VIII)that were awarded using a procurement method that restricted competition to small business concerns owned and controlled by service-disabled veterans, small business concerns owned and controlled by socially and economically disadvantaged individuals, small business concerns owned and controlled by women, or a subset of any such concerns;;
 (4)in clause (iv)— (A)in subclause (V), by striking and at the end; and
 (B)by adding at the end the following new subclauses:  (VII)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned and controlled by socially and economically disadvantaged individuals for purposes of the initial contract; and
 (VIII)that were awarded using a procurement method that restricted competition to small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by women, or a subset of any such concerns;;
 (5)in clause (v)— (A)in subclause (IV), by striking and at the end;
 (B)in subclause (V), by inserting and at the end; and (C)by adding at the end the following new subclause:
							
 (VI)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned by an Indian tribe other than an Alaska Native Corporation for purposes of the initial contract;;
 (6)in clause (vi)— (A)in subclause (IV), by striking and at the end;
 (B)in subclause (V), by inserting and at the end; and (C)by adding at the end the following new subclause:
							
 (VI)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned by a Native Hawaiian Organization for purposes of the initial contract;;
 (7)in clause (vii)— (A)in subclause (IV), by striking and at the end; and
 (B)by adding at the end the following new subclause:  (VI)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned by an Alaska Native Corporation for purposes of the initial contract; and; and
 (8)in clause (viii)— (A)in subclause (VII), by striking and at the end;
 (B)in subclause (VIII), by striking and at the end; and (C)by adding at the end the following new subclauses:
							
 (IX)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned and controlled by women for purposes of the initial contract; and
 (X)that were awarded using a procurement method that restricted competition to small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, or a subset of any such concerns; and.
 (b)Effective dateThe Administrator of the Small Business Administration shall be required to report on the information required by clauses (i)(V), (ii)(VI), (iii)(VII), (iv)(VII), (v)(VI), (vi)(VI), (vii)(VI), and (viii)(IX) of section 15(h)(2)(E) of the Small Business Act (15 U.S.C. 644(h)(2)(E)) beginning on the date that such information is available in the Federal Procurement Data System, the System for Award Management, or any new or successor system.
				102.Uniformity in procurement terminology
 (a)In generalSection 15(j)(1) of the Small Business Act (15 U.S.C. 644(j)(1)) is amended by striking greater than $2,500 but not greater than $100,000 and inserting greater than the micro-purchase threshold, but not greater than the simplified acquisition threshold.
 (b)Technical amendmentSection 3(m) of the Small Business Act (15 U.S.C. 632(m)) is amended to read as follows:  (m)Definitions relating to contractingIn this Act:
 (1)Prime contractThe term prime contract has the meaning given such term in section 8701(4) of title 41, United States Code. (2)Prime contractorThe term prime contractor has the meaning given such term in section 8701(5) of title 41, United States Code.
 (3)Simplified acquisition thresholdThe term simplified acquisition threshold has the meaning given such term in section 134 of title 41, United States Code. (4)Micro-purchase thresholdThe term micro-purchase threshold has the meaning given such term in section 1902 of title 41, United States Code.
 (5)Total purchase and contracts for property and servicesThe term total purchases and contracts for property and services shall mean total number and total dollar amount of contracts and orders for property and services.. IIClarifying the Roles of Small Business Advocates 201.Responsibilities of commercial market representativesSection 4(h) of the Small Business Act is amended to read as follows:
				
					(h)Commercial market representatives
 (1)DutiesThe principal duties of a Commercial Market Representative employed by the Administrator and reporting to the senior official appointed by the Administrator with responsibilities under sections 8, 15, 31, and 36 (or the designee of such official) shall be to advance the policies established in section 8(d)(1) relating to subcontracting. Such duties shall include—
 (A)helping prime contractors to find small business concerns that are capable of performing subcontracts;
 (B)for contractors awarded contracts containing the clause described in section 8(d)(3), providing— (i)counseling on the contractor’s responsibility to maximize subcontracting opportunities for small business concerns;
 (ii)instruction on methods and tools to identify potential subcontractors that are small business concerns; and
 (iii)assistance to increase awards to subcontractors that are small business concerns through visits, training, and reviews of past performance;
 (C)providing counseling on how a small business concern may promote its capacity to contractors awarded contracts containing the clause described in section 8(d)(3); and
 (D)conducting periodic reviews of contractors awarded contracts containing the clause described in section 8(d)(3) to assess compliance with subcontracting plans required under section 8(d)(6).
							(2)Certification requirements
 (A)In generalConsistent with the requirements of subparagraph (B), a commercial market representative referred to in section 15(q)(3) shall have a Level I Federal Acquisition Certification in Contracting (or any successor certification) or the equivalent Department of Defense certification.
							(B)Delay of certification requirement
 (i)TimingThe certification described in subparagraph (A) is not required— (I)for any person serving as a commercial market representative on the date of the enactment of this subsection, until the date that is one calendar year after the date such person was appointed as a commercial market representative; or
 (II)for any person serving as a commercial market representative on or before November 25, 2015, until November 25, 2020.
 (ii)ApplicationThe requirements of clause (i)(I) shall be included in any initial job posting for the position of a commercial market representative.
								.
 202.Responsibilities of business opportunity specialistsSection 4(g) of the Small Business Act is amended to read as follows:  (g)Business opportunity specialists (1)DutiesThe exclusive duties of a Business Opportunity Specialist employed by the Administrator and reporting to the senior official appointed by the Administrator with responsibilities under sections 8, 15, 31, and 36 (or the designee of such official) shall be to implement sections 7, 8, and 45 and to complete other duties related to contracting programs under this Act. Such duties shall include—
 (A)with respect to small business concerns eligible to receive contracts and subcontracts pursuant to section 8(a)—
 (i)providing guidance, counseling, and referrals for assistance with technical, management, financial, or other matters that will improve the competitive viability of such concerns;
 (ii)identifying causes of success or failure of such concerns; (iii)providing comprehensive assessments of such concerns, including identifying the strengths and weaknesses of such concerns;
 (iv)monitoring and documenting compliance with the requirements of sections 7 and 8 and any regulations implementing those sections;
 (v)explaining the requirements of sections 7, 8, 15, 31, 36 and 45; and (vi)advising on compliance with contracting regulations (including the Federal Acquisition Regulation) after award of such a contract or subcontract;
 (B)reviewing and monitoring compliance with mentor-protege agreements under section 45; (C)representing the interests of the Administrator and small business concerns in the award, modification, and administration of contracts and subcontracts awarded pursuant to section 8(a); and
 (D)reporting fraud or abuse under section 7, 8, 15, 31, 36, or 45 or any regulations implementing such sections.
							(2)Certification requirements
 (A)In generalConsistent with the requirements of subparagraph (B), a Business Opportunity Specialist described under section 7(j)(10)(D) shall have a Level I Federal Acquisition Certification in Contracting (or any successor certification) or the equivalent Department of Defense certification.
							(B)Delay of certification requirement
 (i)TimingThe certification described in subparagraph (A) is not required— (I)for any person serving as a Business Opportunity Specialist on the date of the enactment of this subsection, until the date that is one calendar year after the date such person was appointed as a Business Opportunity Specialist; or
 (II)for any person serving as a Business Opportunity Specialist on or before January 3, 2013, until January 3, 2020.
 (ii)ApplicationThe requirements of clause (i)(I) shall be included in any initial job posting for the position of a commercial market representative.
								.
			